DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below for the purpose of correcting dependencies from canceled claim 3. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

4. (Currently Amended) The lens module according to claim [[3]]1, wherein the adhesive dispensing slot has a continuous annular structure.  
5. (Currently Amended) The lens module according to claim [[3]]1, wherein the bearing seat further comprises a base fixedly connected to the surrounding wall and a through hole opened in the base, the surrounding wall comprises - a first surface far away from the base, - a second surface inclining and extending from the first surface in a direction towards the lens barrel, and - a third surface extending from the second surface towards the base, and the adhesive dispensing slot and the second surface form the adhesive accommodating slot.



Allowable Subject Matter
Claims 1, 2, 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 1, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, Applicant’s amendment incorporated the subject matter of canceled claim 3, and persuasively argues (p. 6-7 of 9) that the modifications of Hubert would not have been obvious to one of ordinary skill in the art since they would decompress Hubert’s adhesive (Hubert, Claim 2). The prior art when taken alone or in combination does not remedy this deficiency. Therefore the claim is allowable over the prior art.
In re 2, 4-8, the dependent claims depend from an allowable claim and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872